Citation Nr: 0331182	
Decision Date: 11/12/03    Archive Date: 11/17/03

DOCKET NO.  99-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

C. Hancock, Counsel





REMAND

In March 2002, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to provide a list of the names 
and addresses of all doctors and medical care 
facilities (hospitals, HMOs, etc.) who have 
treated him for heart disease and hypertension 
since military service (i.e., in the late 1950's 
and early 1960's), the names and address of all 
post-service employers, and whether he filed a 
claim for Social Security Administration (SSA) 
disability benefits because of his claimed 
disabilities.  Provide the veteran with release 
forms and ask that a copy be signed and returned 
for each health care provider and employer 
identified.
2.  When the veteran responds to the above 
requests for information, obtain the medical 
records from each health care provider and 
employer the veteran identified.  
3.  If the veteran reports that he had applied for 
SSA benefits, copies of all records on file with 
the SSA must also be obtained.  
4.  If any of the above records cannot be 
obtained, inform the veteran of the records that 
we were unable to obtain, including what efforts 
were made to obtain them.  Also inform the veteran 
that we will proceed to decide his appeal without 
these records unless he is able to submit them.  
Allow an appropriate period of time within which 
to respond.
5.  The Board intends to consider the following 
legal authorities that were not considered by the 
agency of original jurisdiction: Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) and 38 C.F.R. § 3.655 
(2001).  Please send a Rule of Practice 903(c) 60-
day notice letter to the veteran and to the 
representative, enclosing a copy of these legal 
authorities.  As to the VCAA, they need to be 
given notice of the new notification requirements 
and development procedures contained in sections 3 
and 4 of the VCAA (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).
6.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
cardiac examination by a panel of two 
cardiologists who have not previously examined the 
veteran, if possible.   
a.  The examiners, prior to conducting the 
examination of the veteran, must review the 
claims' folder and must state that they reviewed 
the claims' folder prior to examining the veteran.  
All indicated tests and studies should be 
accomplished and all clinical findings should be 
reported in detail.  As to all current disease 
processes identified, the examiners should elicit 
from the veteran a detailed history regarding the 
onset and progression of relevant symptoms.
b.  If the veteran's current diagnoses includes 
heart disease and/or hypertension, the examiners, 
after assuming that both diseases pre-existed 
military service, should provide a consensus 
opinion as to the medical probability that either 
disease process was aggravated by military 
service.  
c.  If the veteran's current diagnoses includes 
heart disease and/or hypertension, the examiners, 
after assuming that both diseases DID NOT pre-
exist military service, should provide a consensus 
opinion as to the medical probability that either 
disease process is attributable to military 
service.  
d.  If the veteran does not have any of the 
claimed disabilities, there is no aggravation by 
military service, or there is no relationship to 
military service, the examiners should expressly 
say so and provide detailed reasons for such 
opinions. 
e.  A typewritten report of examination must be 
associated with the record and must include all 
examination findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached. 
f.  All opinions of record must be 
reconciled with all other opinions of 
record, including the June 1998 opinion 
of Dr. Shultz and the March 1999 VA 
opinion.

7.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





